Citation Nr: 0416964	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-14 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran's disability compensation benefits 
continued to be properly reduced at one-half of the 10 
percent rate effective December 1, 2001 as a result of his 
incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 23, 1978 to August 
31, 1978.

Initially, the Board of Veterans' Appeals (Board) notes that 
in expressing his disagreement with the continuation of the 
reduction of his compensation benefits due to his 
incarceration, the veteran claimed worsening symptoms with 
respect to his service-connected disabilities.  Consequently, 
the Board finds that the veteran has raised claims for 
increased evaluations for his service-connected disabilities, 
and these claims are referred to the regional office (RO) for 
appropriate consideration.


FINDINGS OF FACT

1.  The veteran is service connected for residuals of zygoma 
fracture, left hearing loss, and organic brain syndrome 
secondary to brain trauma, with an authorized rating of 10 
percent pursuant to 38 C.F.R. § 3.324 (2003), which permits a 
10 percent rating for two or more noncompensable 
disabilities.  This evaluation has been in effect since June 
1985.

2.  The veteran was incarcerated in a state prison in October 
1988 on a felony conviction.

3.  In September 2001, the RO contacted the state prison in 
which the veteran was incarcerated and confirmed that he was 
still an inmate there.

4.  In September 2001, the veteran was advised of cost-of-
living adjustments associated with his compensation benefits 
effective from December 1997 to December 2000.

5.  In December 2001, the veteran was advised of an 
additional cost-of living adjustment effective December 1, 
2001, which continued to maintain his compensation benefits 
at one-half of the 10 percent rate as a result of his 
incarceration.  


CONCLUSIONS OF LAW

1.  The veteran is not legally entitled to compensation 
benefits in excess of one-half of the 10 percent rate from 
the 61st day of his incarceration until his release from 
prison.  38 U.S.C.A. §§ 1114(a), 5313 (West 2002); 38 C.F.R. 
§ 3.665 (2003).

2.  The veteran's compensation benefits continued to be 
properly reduced at one-half of the 10 percent rate effective 
December 1, 2001 as a result of his incarceration.  38 C.F.R. 
§§ 3.105(h), 3.665 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board finds that all relevant evidence has 
been obtained with regard to the issue of whether 
compensation benefits continued to be properly reduced at 
one-half of the 10 percent rate in December 2001 as a result 
of the veteran's incarceration.  Appellant essentially 
asserts that the severity of his disabilities warrant a 
higher rate of compensation and/or that he is entitled to the 
full payment of his current compensation benefit.  However, 
he has identified no evidence which disputes the fact that he 
continues to be incarcerated and therefore entitled to 
compensation at the rate of one-half of the 10 percent rate 
based on his overall compensation benefit of less than 20 
percent.  In addition, the RO informed appellant in the 
August 2002 statement of the case that due to his continued 
incarceration, since he was in receipt of compensation at 
less than the 20 percent rate, he was only eligible to 
receive one-half of the 10 percent rate.  The issue in this 
case is also a legal one, as there is no material dispute to 
the facts.  Hence, the Board finds that no further assistance 
to the veteran is required to fulfill the notice and/or 
development obligations of the Department of Veterans Affairs 
(VA) pursuant to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).

The veteran is service connected for residuals of zygoma 
fracture, left hearing loss, and organic brain syndrome 
secondary to brain trauma, with an authorized rating of 10 
percent pursuant to 38 C.F.R. § 3.324 (2003), which permits a 
10 percent rating for two or more noncompensable 
disabilities.  This rating has been in effect since June 
1985.

The veteran was incarcerated in a state prison in October 
1988 on a felony conviction.

In September 2001, the RO contacted the state prison in which 
the veteran was incarcerated and confirmed that he was still 
an inmate there.

In September 2001, the veteran was advised of cost-of-living 
adjustments associated with his compensation benefits 
effective from December 1997 to December 2000.

In December 2001, the veteran was advised of an additional 
cost-of living adjustment effective December 1, 2001, which 
continued to maintain his compensation benefits at one-half 
of the 10 percent rate as a result of his incarceration.  


II.  Analysis

Even though the veteran is currently incarcerated, he seeks 
the full payment of his 10 percent compensation benefit.  As 
was noted above, he believes that the severity of his 
disabilities warrant a higher rate of compensation or that he 
is otherwise entitled to his full benefit.

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of less than 20 percent shall not be paid disability 
compensation in excess of one-half the amount payable under 
subsection (a) of 38 U.S.C.A. § 1114 beginning on the 61st 
day of incarceration.  See 38 U.S.C.A. § 5313 (West 2002); 38 
C.F.R. § 3.665 (2003).  The amount payable for wartime 
disability compensation under 38 U.S.C.A. § 1114(a) is 10 
percent.  

The Board further notes that the veteran has appealed a 
determination which effected a cost-of-living adjustment to 
the already reduced rate of compensation at one-half of the 
10 percent rate.  Therefore, it is the continuation of the 
reduced rate which is at issue here, and the regulations 
governing notice of reduction or discontinuance of benefits 
are not for consideration.

Under the circumstances presented by the facts in this case, 
the Board finds that the veteran's disability compensation 
benefits were properly continued at one-half the 10 percent 
rate, effective September 2001, based on his continued 
incarceration for a felony conviction.  The law as applied to 
this facts is clear: upon the 61st day of confinement for a 
felony conviction, a veteran's disability compensation 
payments are reduced to one-half the 10 percent level if his 
combined rating is less than 20 percent.

There are no other factors the Board is aware of, such as 
evidence of an overturned conviction on appeal, see 38 C.F.R. 
§ 3.665(m) (2003), which would alter the Board's analysis in 
this regard.  Where the law and not the evidence is 
dispositive of the claim, the claim must be denied because of 
lack of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In response 
to the veteran's contentions, it is important to note that 
the veteran's combined disability rating was not reduced to 
one-half of 10 percent; only the payments to which he was 
entitled while incarcerated as of the 61st day of 
incarceration were reduced to the one-half of 10 percent 
rating level.  The veteran should also note that his full 10 
percent rating should resume upon his release from 
incarceration.  As for the veteran's contention that the 
current severity of his disabilities warrants a higher 
rating, as was noted earlier, the issue of the rating 
assigned for the veteran's service-connected disabilities has 
not been developed for current appellate review and has been 
referred to the RO for appropriate action.  The only matter 
at issue is the propriety of the continuation of compensation 
at the one-half of 10 percent rate due to the veteran's 
incarceration, and the veteran's continued incarceration 
precludes any greater payment based on his existing 10 
percent combined rating.  The law is dispositive.

Finally, the Board would also point out that the Board is 
without authority to grant benefits on an equitable basis.  
38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  It has been observed in this regard 
that "no equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which has 
not been provided for by Congress."  Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  


ORDER

Having determined that appellant is still incarcerated as a 
result of the conviction of a felony, the benefits sought on 
appeal are denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



